Citation Nr: 0000881	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-40 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased initial rating for bilateral 
hearing loss, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for 
bilateral hearing loss, and assigned a noncompensable initial 
rating.  The veteran filed a notice of disagreement regarding 
this noncompensable initial disability rating, and this 
appeal was initiated.  This appeal was originally presented 
to the Board in November 1997, at which time it was remanded 
for additional development.  The appeal was again presented 
to the Board in June 1999, at which time it was again 
remanded for consideration of some regulatory changes.  

In the course of the veteran's appeal, he was granted a 
compensable rating of 20 percent for his service connected 
disability.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, this issue remains in appellate status.

In his December 1993 VA Form 9, the veteran requested a 
personal hearing before a member of the Board.  However, in 
July 1997, he submitted a written, signed statement 
withdrawing his hearing request.  


FINDING OF FACT

The veteran has an average pure tone threshold of 39 decibels 
in the left ear and 30 decibels in the right, with a 62 
percent correct speech recognition ability for the left ear 
and 58 speech recognition in the right; the left ear hearing 
loss corresponds to an auditory acuity level of V and the 
right ear hearing loss corresponds to auditory acuity level 
of VI.  

CONCLUSION OF LAW

An increased initial rating, in excess of 20 percent, is not 
warranted for the veteran's bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.85, Tables VI, VII (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In October 1992, the veteran filed a claim for service 
connection for bilateral hearing loss.  A VA audiological 
examination was afforded the veteran in January 1993, and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
30
30
65
70
60

The average threshold was 18dBs in the right ear and 56dBs in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 90 percent in the right ear and of 86 in the left 
ear.

The RO considered this evidence, and in a February 1993 
rating decision, awarded the veteran service connection for 
bilateral hearing loss, with a noncompensable rating.  The 
veteran filed a March 1993 notice of disagreement regarding 
his noncompensable disability rating, and was sent a November 
1993 statement of the case.  He then filed a December 1993 VA 
Form 9, perfecting his appeal.  He also requested a personal 
hearing, but this request was later withdrawn.  

The veteran's claim was initially presented to the Board, at 
which time it was remanded for additional audiological 
examination.  A new VA audiological examination was afforded 
the veteran in February 1998, and pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
30
LEFT
30
30
30
40
55

The average threshold was 30dBs in the right ear and 39dBs in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 58 percent in the right ear and of 62 in the left 
ear.  

The RO considered this medical evidence, and in a February 
1998 rating decision, afforded the veteran a compensable 
initial rating of 20 percent for his service connected 
bilateral hearing loss; this award was made effective back to 
the first day of the month of the veteran's separation from 
service.  

The veteran's claim was returned to the Board in June 1999, 
at which time it was again remanded for additional 
development, including consideration of some regulatory 
changes.  The veteran was scheduled for an August 1999 
audiological examination, and was sent notification as such 
in July 1999.  However, the veteran failed to report for 
examination, and has not subsequently provided the VA with an 
explanation of his absence or an offer to report for a new 
examination.  Additionally, the veteran's accredited 
representative, in a December 1999 VA Form I-646, conceded 
that no explanation is available for the veteran's absence.  
Thus, the RO continued the veteran's initial disability 
rating at 20 percent and returned the appeal to the Board.  


Analysis

The veteran's claim for an increased initial ratings for his 
service-connected bilateral hearing loss is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The U. S. Court 
of Appeals for Veterans Claims (Court) has held that if a 
veteran claims that a service connected disability has become 
worse, then the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  

In cases where, after a careful consideration of all 
evidence, a reasonable doubt arises as to the degree of 
disability, that reasonable doubt must be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).  

New regulations, effective June 10, 1999, have been issued 
revising the diagnostic criteria for evaluating disabilities 
of the auditory organs, including hearing loss.  64 Fed. Reg. 
25202-25210 (May 11, 1999).  Where a regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version of the regulation more favorable to the appellant 
will apply unless Congress or the Secretary provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, when the pertinent rating criteria have been 
revised during the pendency of an appeal to the Board 
involving a claim for an increased rating for a service-
connected disability, a determination must be made by the 
Board as to whether a particular amended regulation is more 
favorable to a claimant than the previously existing 
regulation.  Further, if the amended regulation is found to 
be more favorable than the prior regulation, then an 
additional determination is required by the Board as to 
whether or not an appellant will be prejudiced by the Board's 
action in applying the amended regulation in the first 
instance.  

In light of the Court's pronouncements in Karnas, the Board 
remanded this appeal in June 1999 in order to afford the 
veteran additional examination and consideration of his claim 
by the RO in light of the modified regulations.  However, the 
veteran did not report for his scheduled August 1999 
audiological examination, and neither he nor his accredited 
representative have provided the VA with an explanation of 
his absence.  In similar situations, the law requires the 
veteran's increased rating claim be denied.  38 C.F.R. 
§ 3.655 (1999).  However, because the veteran has previously 
reported for VA audiological examinations, his claim will not 
be summarily denied by the Board under 38 C.F.R. § 3.655; 
instead, the appeal will proceed based on all available 
evidence of record.  

In reviewing the changes made to the diagnostic criteria for 
hearing loss, the tables utilized for the evaluation of this 
disability, and their accompanying percentages, have not 
changed; rather the diagnostic code numbers associated with 
various levels of hearing loss have been removed or modified, 
and other clarifications have been made.  See 64 Fed. Reg. 
25202-25210 (May 11, 1999).  Nevertheless, the new rating 
criteria will be noted and applied in this decision where 
appropriate.  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels from level I for essentially normal acuity 
through level XI for profound deafness.  38 U.S.C.A. 
§ 1160(a) (West 1991); 38 C.F.R. § 4.85, Tables VI and VII 
(1999).  

As is noted above, the veteran has undergone multiple 
audiological examinations.  In light of 38 C.F.R. §§ 4.3 and 
4.7, the audiological testing results which result in the 
highest possible disability rating for the veteran will be 
used; i.e., the February 1998 VA examination results, which 
are also the most current.  According to this examination 
report, the veteran had an average pure tone threshold of 
30dBs in the right ear, with a speech recognition ability of 
58 percent.  The numerical designation for this level of 
hearing acuity under 38 C.F.R. § 4.85, Table VI is "VI".  In 
his left ear, the veteran had an average decibel loss of 39, 
with a speech recognition score of 62 percent.  The numerical 
designation under Table VI translates to "V".  Hence, under 
38 C.F.R. § 4.85, Table VII, the numerical designations found 
warrant a 20 percent rating; this result remains the same 
under both the criteria in effect prior to June 1999, and the 
criteria as subsequently modified.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6102 (1998).  As the veteran had already been 
awarded a 20 percent initial rating for his bilateral hearing 
loss, an increase is not warranted.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's bilateral hearing loss has, however, presented a 
degree of impairment equal to a 20 percent initial rating 
since the effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's bilateral hearing loss has not 
required frequent periods of hospitalization; nor is it shown 
by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  

In conclusion, an increased initial rating, in excess of 20 
percent, is not warranted for the veteran's service connected 
bilateral hearing loss.  


ORDER

An increased initial rating, in excess of 20 percent, for the 
veteran's bilateral hearing loss is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

